Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

dated as of December [•], 2019

by and among

ATHENEX, INC.

AND

THE INVESTORS NAMED ON SCHEDULE I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

       1  

DEFINITIONS AND INTERPRETATION

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Interpretation and Rules of Construction      5  

Article II TRANSFER RESTRICTIONS; REGISTRATION RIGHTS

     5  

Section 2.1

  Transfer Restrictions      5  

Section 2.2

  Restrictive Legend; Execution by the Company      5  

Section 2.3

  Notice of Proposed Transfers      6  

Section 2.4

  Registration      7  

Section 2.5

  Effectiveness      7  

Section 2.6

  Rights to Piggyback Registration      9  

Section 2.7

  Obligations of the Company      10  

Section 2.8

  Furnish Information      11  

Section 2.9

  Indemnification      11  

Section 2.10

  Rule 144 Reporting      13  

Article III GENERAL PROVISIONS

     14  

Section 3.1

  Confidentiality      14  

Section 3.2

  Termination      14  

Section 3.3

  Notices      15  

Section 3.4

  Entire Agreement      15  

Section 3.5

  Governing Law      15  

Section 3.6

  Dispute Resolution      15  

Section 3.7

  Severability      16  

Section 3.8

  Assignments and Transfers; No Third Party Beneficiaries      16  

Section 3.9

  Construction      16  

Section 3.10

  Counterparts      17  

Section 3.11

  Aggregation of Shares      17  

Section 3.12

  Specific Performance      17  

Section 3.13

  Amendment; Waiver      17  

Section 3.14

  Public Announcements      17  



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December [•], 2019 by and among (i) Athenex, Inc., a Delaware corporation
(the “Company”), and the Investors named on Schedule I (each, an “Investor” and,
together, the “Investors”).

RECITALS:

WHEREAS, the Investors have agreed to purchase from the Company, and the Company
has agreed to sell to the Investors, shares of common stock, par value US $0.001
per share (the “Common Stock”) of the Company, on the terms and conditions set
forth in the Share Purchase Agreement dated as of December [•], 2019 by and
among the Company and the Investors (the “Share Purchase Agreement”); and

WHEREAS, it is a condition to the closing of the transactions contemplated under
the Share Purchase Agreement (the “Closing”) that the parties hereto enter into
this Agreement to set forth certain rights and obligations of the parties in
connection with the transactions contemplated under the Share Purchase
Agreement.

NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1         Definitions. Capitalized terms used and not otherwise
defined herein shall have the respective meanings set forth in the Share
Purchase Agreement. As used in this Agreement, the following capitalized terms
shall have the respective meanings set forth below in this Section 1.1:

“Affiliate” means, in respect of a Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, and (i) in the case of a natural
person, shall include, without limitation, such Person’s spouse, parents,
children, siblings, mother-in-law and father-in-law and brothers and
sisters-in-law, (ii) in the case of a Shareholder, shall include (A) any Person
who holds shares as a nominee for such Shareholder, (B) any shareholder of such
Shareholder, (C) any Person which has a direct or indirect interest in such
Shareholder (including, if applicable, any general partner or limited partner)
or any fund manager thereof; (D) any Person that directly or indirectly
controls, is controlled by, under common control with, or is managed by such
Shareholder or its fund manager, (E) the relatives of any individual referred to
in (B) above, and (F) any trust controlled by or held for the benefit of such
individuals. For the purpose of this definition, “control” (and correlative
terms) shall mean the direct or indirect power, whether by contract, equity
ownership or otherwise, to direct the policies or management of a Person,
provided that the direct or indirect ownership of twenty-five percent (25%) or
more of the voting power of a Person is deemed to constitute control of that
Person.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“beneficial ownership” or “beneficially own” or similar term means beneficial
ownership as defined under Rule 13d-3 under the Exchange Act.

“Board” and “Board of Directors” means the Board of Directors of the Company.

“Business Day” has the meaning as defined in the Certificate of Incorporation.

“Certificate of Incorporation” means the Company’s Certificate of Incorporation,
together with any and all amendments and subsequent restatements thereto.

“Claim Notice” has the meaning set forth in Section 2.9(c).

“Closing” has the meaning set forth in the Recitals.

“Closing Date” has the meaning set forth in Section 2.4(a).

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act or other
governmental agency administering the securities laws in the jurisdiction in
which the Company’s securities are registered or being registered.

“Commission Restrictions” has the meaning set forth in Section 2.5(b).

“Common Stock” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Confidential Information” has the meaning set forth in Section 3.1.

“Cut Back Shares” has the meaning set forth in Section 2.5(b).

“Default” has the meaning set forth in Section 2.5(a).

“Default Payment Date” has the meaning set forth in Section 2.5(a).

“Director(s)” means the members of the Board.

“Effectiveness Deadline” has the meaning set forth in Section 2.5(a).

“Email” has the meaning set forth in Section 3.3.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Filing Deadline” has the meaning set forth in Section 2.4(a).

“Investor” and “Investors” have the meaning set forth in the Preamble.

 

2



--------------------------------------------------------------------------------

“Liquidated Damages” has the meaning set forth in Section 2.5(a).

“Nasdaq” means the Nasdaq Global Select Market.

“Permitted Transfer” means a transfer of Subject Shares: (a) not involving a
change in beneficial ownership, (b) in transactions involving the distribution
without consideration of the Subject Shares by the holder to any of its
partners, members, or retired partners or members, or to the estate of any of
its partners or members or retired partners or members, (c) in transactions in
compliance with Rule 144 promulgated under the Securities Act (“Rule 144”), (d)
by members that are entities to affiliated entities or funds (United States
based or non-United States based), and (e) to the Company by any holder of the
Subject Shares pursuant to the Company’s repurchase option set forth in any
agreement entered into as of or after the date hereof if such agreement is
approved by a majority of the Board or a committee of the Board.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.

“Piggyback Registration” has the meaning set forth in Section 2.6(a).

“Prior Investors” means Perceptive Life Sciences Master Fund, Ltd., a Cayman
Islands exempted company; venBio Select Fund LLC, a Delaware limited liability
company; OrbiMed Partners Master Fund Limited, a Bermuda exempted company; and
The Biotech Growth Trust PLC, a United Kingdom investment trust.

“Prospectus” means (i) the prospectus included in any registration statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
registration statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

“register,” “registered” and “registration” means (i) a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement, or (ii) in the context of a public offering in a jurisdiction other
than the United States, a registration, qualification or filing under the
applicable securities laws of such other jurisdiction.

“Registrable Securities” means (i) the Subject Shares, and (ii) shares of the
Common Stock of the Company issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of, any of the Subject Shares,
directly, or indirectly, whether by merger, amendment to the Certificate of
Incorporation, stock split, dividend, recapitalization, or otherwise.
Notwithstanding the foregoing, “Registrable Securities” shall not include any
Registrable Securities sold by a Person in a transaction in which rights under
Article II are not assigned in accordance with this Agreement or any Registrable
Securities sold in a public offering, whether sold pursuant to Rule 144, or in a
registered offering, or otherwise.

“Registration Expenses” means all expenses incurred by the Company in complying
with Section 2.4 hereof, including, without limitation, all registration,
qualification and filing fees,

 

3



--------------------------------------------------------------------------------

printing expenses, escrow fees, fees and disbursements of counsel for the
Company, blue sky fees and expenses, the expense of any special audits incident
to or required by any such registration and the reasonable fees and
disbursements of one counsel for the Investor (which fees and disbursements of
counsel shall be subject to an aggregate cap of US$35,000), and any fee charged
by any depositary bank, transfer agent or share registrar, but excluding Selling
Expenses. For the avoidance of doubt, the Company shall pay all expenses
incurred in connection with a registration pursuant to Article II
notwithstanding the cancellation or delay of the registration proceeding for any
reason.

“Registration Statement” has the meaning set forth in Section 2.4(a).

“Restricted Securities” means the Securities of the Company required to bear the
legend set forth in Section 2.2 hereof.

“Restriction Termination Date” has the meaning set forth in Section 2.5(b).

“Securities” means, with respect to the Company, any shares of Common Stock,
equity interest, shares of any class in the share capital (common, preferred or
otherwise) and any convertible securities, options, warrants and any other type
of equity or equity-linked securities convertible, exercisable or exchangeable
for any such equity interest or shares of any class in the share capital of the
Company.

“Securities Act” and “Act” means the United States Securities Act of 1933 as
amended from time to time.

“Selling Expenses” means all underwriting discounts and selling commissions.

“Share Purchase Agreement” has the meaning set forth in the Recitals.

“Shareholder” or “Shareholders” means Persons who hold the shares of the Common
Stock from time to time.

“Subject Shares” means the shares of the Common Stock issued to the Investors at
the Closing; provided, however, that for the avoidance of doubt, the term
“Subject Shares” does not include (i) any shares of Common Stock sold to
Perceptive pursuant to a Share Purchase Agreement dated as of June 29, 2018 by
and between the Company and Perceptive, which are subject to a Registration
Rights Agreement, dated as of July 3, 2018, by and between the Company and
Perceptive or (ii) any shares of Common Stock sold to the Prior Investors
pursuant to a Share Purchase Agreement dated as of May 3, 2019 by and among the
Company and the Prior Investors, which are subject to a Registration Rights
Agreement, dated as of May 7, 2019, by and among the Company and the Prior
Investors.

“Transaction Documents” means this Agreement, the Share Purchase Agreement, and
each of the other agreements and documents entered into or delivered by the
parties hereto in connection with the transactions contemplated hereby or
thereby.

“Violation” has the meaning set forth in Section 2.9(a).

 

4



--------------------------------------------------------------------------------

Section 1.2         Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a)       when a reference is made in this Agreement to an Article or Section,
such reference is to an Article or Section of this Agreement;

(b)       the headings for this Agreement are for reference purposes only and do
not affect in any way the meaning or interpretation of this Agreement;

(c)       the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

(d)       all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

(e)       the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; and

(f)       references to a Person are also to its successors and permitted
assigns.

ARTICLE II

TRANSFER RESTRICTIONS; REGISTRATION RIGHTS

Section 2.1         Transfer Restrictions

The Restricted Securities (including the Subject Shares) shall not be sold,
assigned, transferred or pledged except (i) pursuant to an effective
registration statement, (ii) pursuant to Rule 144 of the Securities Act, or
(iii) upon the conditions specified in this Article II, which conditions are
intended to, inter alia, ensure compliance with the provisions of applicable
securities laws. Each Investor will cause any proposed purchaser, assignee,
transferee or pledgee of any such Restricted Securities held by such holder to
agree in writing to take and hold such Securities subject to the provisions and
upon the conditions specified in this Agreement.

Section 2.2         Restrictive Legend; Execution by the Company.

(a)       Each certificate (if any) representing the Subject Shares, and any
replacement Securities issued in respect of the Subject Shares, shall (unless
otherwise permitted by the provisions of Section 2.3 below) be stamped or
otherwise imprinted with legends substantially in the following form (in
addition to any legend required under applicable federal, state, local or
non-United States law):

(i)       “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT

 

5



--------------------------------------------------------------------------------

RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.
ANY ATTEMPT TO TRANSFER, SELL, OFFER TO SELL, PLEDGE, HYPOTHECATE OR OTHERWISE
DISPOSE OF THIS INSTRUMENT IN VIOLATION OF THESE RESTRICTIONS SHALL BE VOID.”

(ii)       “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND
MAY ONLY BE SOLD, DISPOSED OF OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE
REGISTRATION RIGHTS AGREEMENT, DATED DECEMBER __, 2019 AND THE SHARE PURCHASE
AGREEMENT, DATED DECEMBER __, 2019, ENTERED INTO BY THE HOLDER OF THESE SHARES
AND THE COMPANY. COPIES OF SUCH AGREEMENTS ARE ON FILE AT THE PRINCIPAL OFFICE
OF THE COMPANY. THESE RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.
BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST
SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID
AGREEMENTS AS APPLICABLE.”

(b)       The Investors consent to the Company making a notation on its records
and giving instructions to any transfer agent of the Restricted Securities in
order to implement the restrictions on transfer established in this Section 2.2.

(c)       The Company agrees that it will cause the certificates evidencing the
shares of the Common Stock to bear the legend required by this Section 2.2, and
it shall supply, free of charge, a copy of this Agreement to any holder of a
certificate evidencing shares of the Common Stock containing such legend upon
written request from such holder to the Company at its principal office. The
parties hereto do hereby agree that the failure to cause the certificates
evidencing the appropriate shares of the Common Stock to bear the legend
required by this Section 2.2 and/or failure of the Company to supply, free of
charge, a copy of this Agreement as provided under this Section 2.2 shall not
affect the validity or enforcement of this Agreement.

Section 2.3         Notice of Proposed Transfers. The holder of each Subject
Share, by acceptance thereof, agrees to comply in all respects with the
provisions of this Section 2.3. Prior to any proposed sale, assignment, transfer
or pledge of any Subject Shares, each Investor shall give written notice to the
Company of such Investor’s intention to effect such transfer, sale, assignment
or pledge. Each such notice shall describe the manner and circumstances of the
proposed transfer, sale, assignment or pledge in sufficient detail (stating at a
minimum the name and address of the transferee and identifying the Securities of
the Company being transferred), and if reasonably requested by the Company,
shall be accompanied, at such holder’s expense, by either (a) a written opinion
of legal counsel who shall be, and whose legal opinion shall be, reasonably
satisfactory to the Company addressed to the Company, to the effect that the
proposed transfer of the Subject Shares may be effected without registration
under the Securities Act, or (b) a “no action” letter from the Commission to the
effect that the transfer of such Securities without registration will not result
in a recommendation by the staff of the Commission that action be taken with
respect thereto, whereupon the holder of such Subject Shares shall be entitled
to transfer such Subject Shares in accordance with the terms of the notice
delivered by the holder to the Company; provided that, the requirements of
subsections 2.3(a) and (b) above shall not apply to Permitted Transfers. For the
avoidance of

 

6



--------------------------------------------------------------------------------

doubt, it shall not be reasonable for the Company to request that a notice be
accompanied by any such opinion or “no action” letter if, among other things,
both the transferor and the transferee have certified in writing that each of
them is not a U.S. Person (as defined under Rule 902 of Regulation S promulgated
under the Securities Act). Notwithstanding the foregoing exceptions to the
requirements of this Section 2.3 for Permitted Transfers, all transferees shall
be bound by the obligations of the transferor in this Agreement. Each
certificate evidencing the Restricted Securities transferred as above provided
shall bear the appropriate restrictive legends set forth in Section 2.2 above,
except (i) if such transfer is made pursuant to Rule 144, (ii) is sold pursuant
to the Registration Statement or (iii) if in the opinion of counsel for such
holder and the Company such legend is not required in order to establish
compliance with any provision of the Securities Act.

Section 2.4         Registration.

(a)       Promptly following the date of the Closing (the “Closing Date”) but no
later than sixty (60) days after the Closing Date (the “Filing Deadline”), the
Company shall prepare and file with the Commission one registration statement on
Form S-3 (or, if Form S-3 is not then available to the Company, on Form S-1)
(the “Registration Statement”) covering the resale of the Registrable
Securities. Subject to any Commission comments, such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Investor shall be named as an “underwriter” in the Registration
Statement without such Investor’s prior written consent. Such Registration
Statement shall not include any shares of Common Stock or other Securities for
the account of any other holder without the prior written consent of the
Investors. The Registration Statement (and each amendment or supplement thereto,
and each request for acceleration of effectiveness thereof) shall be provided to
the Investors and their respective counsel for comment not less than three
business days prior to its filing or other submission.

(b)       Expenses. The Company shall pay all Registration Expenses incurred in
connection with the registration of the Registrable Securities to be effected
pursuant to this Section 2.4. Each Investor shall bear its own Selling Expenses
incurred in connection with the sale of such Investors’ shares sold under the
Registration Statement.

(c)       Deferral. Notwithstanding the foregoing, if the Company shall furnish
to the Investors a certificate signed by the Chief Executive Officer of the
Company stating that in the good faith judgment of the Board or a committee of
the Board, it would be materially detrimental to the Company and its
Shareholders for such Registration Statement to be filed, then the Company shall
have the right to defer such filing for a period of not more than sixty
(60) days; provided, however, that the Company may not utilize this right more
than once; provided, further that during such sixty (60) day period, the Company
shall not file any registration statement pertaining to the public offering of
any other Securities of the Company.

Section 2.5         Effectiveness

(a)       The Company shall use its best efforts to have the Registration
Statement declared effective as soon as practicable. The Company shall notify
the Investors by facsimile or Email as promptly as practicable, and in any
event, within twenty-four (24) hours, after any

 

7



--------------------------------------------------------------------------------

Registration Statement is declared effective and shall simultaneously provide
the Investors with copies of any related Prospectus to be used in connection
with the sale or other disposition of the Securities covered thereby. If (A) a
Registration Statement covering the Registrable Securities is not declared
effective by the Commission prior to the earlier of (i) five (5) Business Days
after the Commission shall have informed the Company that no review of the
Registration Statement will be made or that the Commission has no further
comments on the Registration Statement; or (ii) the 90th day after the Closing
Date (the 120th day if the Commission reviews the Registration Statement), or
(B) after a Registration Statement has been declared effective by the Commission
(the “Effectiveness Deadline”), sales cannot be made continuously pursuant to
such Registration Statement for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), each such event shall constitute a “Default” for purposes hereof. In
the event that a Default occurs then, in addition to any other rights the
Investors may have hereunder or under applicable law, commencing on the date the
Default first occurred, and on each one month anniversary thereafter until the
applicable Default is cured (each, a “Default Payment Date”), the Company shall
pay to each Investor an amount in cash, as liquidated damages and not as a
penalty (“Liquidated Damages”), equal to 1.0% of the aggregate purchase price
paid by such Investor pursuant to the Share Purchase Agreement for any
Registrable Securities then held by such Investor on the applicable Default
Payment Date. The parties hereto agree that in no event shall the aggregate
amount of Liquidated Damages payable to the Investors exceed, in the aggregate,
twenty-five percent (25%) of the aggregate purchase price paid by the Investors
pursuant to the Share Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2.5(a) in full within five
(5) Business Days after the applicable Default Payment Date, the Company will
pay interest thereon at a rate of 1.5% per month (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Investors, accruing daily
from the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. If paid between Default Payment Dates,
Liquidated Damages shall be prorated on a days elapsed basis (measured from and
after the last Default Payment Date up to and until the date the Default is
cured) relative to the total number of days in the period for which the
Liquidated Damages are accruing.

(b)       Rule 415; Cutback If at any time the Commission takes the position
that the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Investor to be
named as an “underwriter”, the Company shall use its commercially reasonable
best efforts to persuade the Commission that the offering contemplated by the
Registration Statement is a valid secondary offering and not an offering “by or
on behalf of the issuer” as defined in Rule 415 and that no Investor is an
“underwriter”. The Investors shall have the right to participate or have their
counsel participate in any meetings or discussions with the Commission regarding
the Commission’s position and to comment or have their counsel comment on any
written submission made to the Commission with respect thereto. No written
submission shall be made to the Commission to which an Investor’s counsel
reasonably objects. In the event that, despite the Company’s commercially
reasonable best efforts and compliance with the terms of this Section 2.5(b),
the Commission refuses to alter its position, the Company shall (i) remove from
the Registration Statement such portion of the Registrable Securities (the “Cut
Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Commission may
require to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “Commission Restrictions”); provided, however,

 

8



--------------------------------------------------------------------------------

that the Company shall not agree to name any Investor as an “underwriter” in
such Registration Statement without the prior written consent of such Investor.
If and to the extent permitted by the Commission, the Cut-Back Shares shall be
allocated among the Investors on a pro rata basis, in proportion to their
respective Registrable Securities purchased pursuant to the Share Purchase
Agreement. No Liquidated Damages shall accrue as to any Cut Back Shares until
such date as the Company is able to effect the registration of such Cut Back
Shares in accordance with any Commission Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the Liquidated Damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline for the Registration Statement including such Cut Back Shares
shall be ten (10) Business Days after such Restriction Termination Date, and
(ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares shall be the 90th day immediately after the
Restriction Termination Date. For the avoidance of doubt, for purposes of this
Section 2.5(b), the term “commercially reasonable best efforts” shall not
require the Company to institute or maintain any action, suit or proceeding
against the Commission or any member of the Staff of the Commission.

Section 2.6         Rights to Piggyback Registration

(a)       If, at any time following the date of this Agreement, any Registrable
Securities remain outstanding for which (A) there is not one or more effective
registration statements covering all of the Registrable Securities and (B) the
Company proposes for any reason to register any shares of Common Stock under the
Securities Act (other than pursuant to a registration statement on Form S-4 or
Form S-8 (or a similar or successor form)) with respect to an offering of Common
Stock by the Company for its own account or for the account of any of its
stockholders, it shall at each such time promptly give written notice to the
holders of the Registrable Securities of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the Securities Act,
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within fifteen
(15) days after receipt of the Company’s notice (a “Piggyback Registration”).
Such notice shall offer the holders of the Registrable Securities the
opportunity to register such number of shares of Registrable Securities as each
such holder may request and shall indicate the intended method of distribution
of such Registrable Securities.

(b)       Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Investors must sell their Registrable
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
Securities sold in such offering (it being acknowledged that the Company shall
be responsible for other expenses as set forth in Section 2.4(b)) and subject to
the Investors entering into customary underwriting documentation for selling
stockholders in an underwritten public offering, and (B) if, at any time after
giving written notice of its intention to register any Registrable Securities
pursuant to Section 2.6(a) and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to cause such registration statement to become
effective under the Securities Act, the Company shall deliver written notice to
the Investors and, thereupon, shall be relieved of its

 

9



--------------------------------------------------------------------------------

obligation to register any Registrable Securities in connection with such
registration; provided, however, that nothing contained in this Section 2.6(b)
shall limit the Company’s liabilities and/or obligations under this Agreement,
including, without limitation, the obligation to pay Liquidated Damages under
Section 2.5. If the managing underwriter(s) for the underwritten public offering
advise the Company that the number of shares proposed to be included in the
offering exceeds the number that can reasonably be sold in the offering, then
the shares to be included in such offering shall be allocated, first, to the
account of the Company, in the event that the public offering relates to a
primary offering by or on behalf of the Company, or, if the offering is being
made pursuant to a demand registration right granted to one or more holders of
Common Stock, such holders, second, to the Investors (proportionally), and
third, to any other holder of Common Stock having the right to include its
shares in such offering.

Section 2.7         Obligations of the Company.

Whenever required to effect the registration of any Registrable Securities under
this Agreement, the Company shall keep the Investors advised in writing as to
the initiation of such registration and as to the completion thereof, and shall,
at its expense promptly:

(a)       Registration Statement. Prepare and file with the Commission a
registration statement with respect to such Registrable Securities and use its
commercially reasonable efforts to cause such registration statement to become
effective, and keep any such registration statement effective for a period of
one year or until the Investors have completed the distribution described in the
registration statement relating thereto, whichever occurs first.

(b)       Amendments and Supplements. Prepare and file with the Commission such
amendments and supplements to the registration statement and the Prospectus used
in connection with such registration statement as may be necessary to comply
with the provisions of the Securities Act or other applicable securities laws
with respect to the disposition of all Securities covered by such registration
statement.

(c)       Registration Statements and Prospectuses. Furnish to the Investors
such number of copies of registration statements and Prospectuses, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act or other applicable securities laws, and such other documents as it may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by it that are included in such registration.

(d)       Blue Sky. Use its best efforts to register and qualify the Securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the
Investors, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

(e)       Notification. Notify the Investors at any time when a Prospectus
relating to its Registrable Securities is required to be delivered under the
Securities Act or other applicable securities laws of the happening of any event
as a result of which the Prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to

 

10



--------------------------------------------------------------------------------

state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

(f)       Listing on Securities Exchange(s). Cause all such Registrable
Securities registered pursuant hereto to be listed on the Nasdaq, or such other
internationally recognized exchange, for long as the Company’s Securities are
listed on such exchange.

Section 2.8         Furnish Information.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Section 2.4 with respect to the Registrable Securities of the
Investors, that the Investors shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of such Securities as shall be reasonably requested in writing by
the Company to timely effect the registration of its Registrable Securities. The
failure of any Investor to timely provide such information shall result in such
Investor’s shares being excluded from the Registration Statement, and shall not
delay the Company’s filing of the Registration Statement from any other holder.

Section 2.9         Indemnification.

The following indemnification provisions shall apply in the event any
Registrable Securities are included in a registration statement under
Section 2.4:

(a)       By the Company. To the extent permitted by law, the Company will
indemnify and hold harmless each Investor, and the partners, officers,
directors, employees, trustees and legal counsel of each Investor and each
Person, if any, who controls an Investor within the meaning of Section 15 of the
Securities Act against any expenses, losses, claims, damages, or liabilities
(joint or several) (or actions in respect thereof) to which they may become
subject under the Securities Act, the Exchange Act or other applicable law,
insofar as such expenses, losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (each a “Violation”):

(i)       any untrue statement or alleged untrue statement of a material fact
contained or incorporated by reference in any registration statement, offering
circular, Prospectus or other document, or any amendments or supplements
thereto;

(ii)       the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; or

(iii)       any violation or alleged violation of the Securities Act, the
Exchange Act, any federal or state or foreign securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or other
applicable securities law in connection with the offering covered by such
registration statement; and the Company will reimburse the Investors, and their
respective partners, officers, directors, employees, legal counsel or
controlling Person for any legal or other expenses reasonably incurred by them,
as incurred, in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the indemnity agreement
contained in this Section 2.9(a) shall not apply to amounts paid in

 

11



--------------------------------------------------------------------------------

settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by an Investor, underwriter or controlling Person of an
Investor.

(b)       By Investors. To the extent permitted by law, each Investor will
indemnify and hold harmless the Company and the partners, officers, Directors,
employees, trustees and legal counsel of the Company and each Person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act,
and any other Shareholder selling Shares under such registration statement or
any of such other Shareholder’s partners, directors, officers, employees,
trustees and legal counsel of such Shareholder and each Person, if any, who
controls such Shareholder within the meaning of Section 15 of the Securities
Act, against any expenses, losses, claims, damages or liabilities (joint or
several) (or actions in respect thereof) to which the Company or any such
director, officer, employee, trustee, legal counsel, controlling Person or other
such Shareholder, partner or director, officer, employee or controlling Person
of such other Shareholder may become subject under the Securities Act, the
Exchange Act or other applicable law, insofar as such expenses, losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Investor to the Company expressly for inclusion in
the registration statement or Prospectus or amendment or supplement thereto,
which constituted by the Investor an untrue statement of a material fact or any
omission of a material fact required to be stated in the registration statement
or Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading: and such Investor will
reimburse any legal or other expenses reasonably incurred by the Company or any
such Director, officer, employee, controlling Person or other Shareholder,
partner, officer, employee, director or controlling Person of such other
Shareholder in connection with investigating or defending any such loss, claim,
damage, liability or action: provided, however, that the indemnity agreement
contained in this Section 2.9(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of such Investor, which consent shall not be
unreasonably withheld; and provided, further that the total amounts payable in
indemnity by such Investor under this Section 2.9(b) plus any amount under
Section 2.9(d) in respect of any Violation shall not exceed the net proceeds
received by such Investor in the registered offering out of which such Violation
arises. For the avoidance of doubt, the Investors indemnification obligations
pursuant to this Section are several and not joint.

(c)       Notice. Promptly after receipt by an indemnified party under this
Section 2.9 of notice of the commencement of any claim or action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.9, deliver to
the indemnifying party a written notice of the commencement thereof (a “Claim
Notice”) and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonable fees
and expenses to be paid by the indemnifying party

 

12



--------------------------------------------------------------------------------

(i) during the period from the delivery of a Claim Notice until retention of
counsel by the indemnifying party; and (ii) if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to conflict of interests between such indemnified party and
any other party represented by such counsel in such proceeding. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of
liability to the indemnified party under this Section 2.9 to the extent the
indemnifying party is prejudiced as a result thereof, but the omission so to
deliver written notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 2.9.

(d)       Contribution. In order to provide for just and equitable contribution
to joint liability under the Securities Act in any case in which either (i) an
Investor exercising rights under this Agreement, or any controlling Person of
any Investor, makes a claim for indemnification pursuant to this Section 2.9 but
it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 2.9 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any Investor or any such controlling Person in
circumstances for which indemnification is provided under this Section 2.9;
then, and in each such case, the Company and the Investors will contribute to
the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that each
Investor is responsible for the portion represented by the percentage that the
public offering price of its Registrable Securities offered by and sold under
the registration statement bears to the public offering price of all Securities
offered by and sold under such registration statement, and the Company and any
other selling Shareholders are responsible for the remaining
portion; provided, however, that, in any such case: (A) no Investor will be
required to contribute any amount in excess of the net proceeds received by such
Investor from the public offering price of all such Registrable Securities
offered and sold by such Investor pursuant to such registration statement; and
(B) no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(e)       Survival. The obligations of the Company and the Investors under this
Section 2.9 shall survive until the fifth (5th) anniversary of the completion of
any offering of Registrable Securities pursuant to a registration statement,
regardless of the expiration of any statutes of limitation or extensions of such
statutes.

Section 2.10         Rule 144 Reporting.

With a view to making available to the Investors the benefits of certain
rules and regulations of the Commission which may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to
use its commercially reasonable best efforts to:

(a)       Make and keep public information available, as those terms are
understood and defined in Rule 144 or any similar or analogous rule promulgated
under the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its Securities to the
general public;

 

13



--------------------------------------------------------------------------------

(b)         File with the Commission, in a timely manner, all reports and other
documents required of the Company under the Securities Act or the Exchange Act,
at all times after the effective date of the first registration under the
Securities Act filed by the Company; and

(c)         So long as an Investor owns any Restricted Securities, furnish to
such Investor forthwith upon request, (i) a written statement by the Company as
to its compliance with the reporting requirements of said Rule 144, and of the
Exchange Act (at any time after it has become subject to such reporting
requirements), (ii) a copy of the most recent annual, interim, quarterly or
other report of the Company, and (iii) such other reports and documents as such
Investor may reasonably request in availing itself of any rule or regulation of
the Commission allowing it to sell any such Securities without registration.

ARTICLE III

GENERAL PROVISIONS

Section 3.1           Confidentiality. Each party hereto hereby agrees that it
will, and will cause its respective Affiliates and its and their respective
representatives to, hold in strict confidence any non-public records, books,
contracts, instruments, computer data and other data and information concerning
the other parties hereto, whether in written, verbal, graphic, electronic or any
other form provided by any party hereto (except to the extent that such
information has been (a) previously known by such party on a non-confidential
basis from a source other than the other parties hereto or its representatives,
provided that, to such party’s knowledge, such source is not prohibited from
disclosing such information to such party or its representatives by a
contractual, legal or fiduciary obligation to the other parties hereto or its
representatives, (b) in the public domain through no breach of this Agreement by
such party, (c) independently developed by such party or on its behalf as
evidenced by contemporaneous documentation, or (d) later lawfully acquired from
other sources) (the “Confidential Information”). In the event that a party
hereto is requested or required by law, governmental authority, rules of stock
exchanges, or other applicable judicial or governmental order to disclose any
Confidential Information concerning any of the other parties hereto, such party
shall, to the extent legally permissible, notify the other party prior to making
any such disclosure by providing the other party with the text of the disclosure
requirement and draft disclosure at least 24 hours prior to making any such
disclosure, and, if requested by another party, assist such other party to limit
or minimize such disclosure. For the avoidance of doubt, nothing in this
Section 3.1 shall prevent the use of information expressly provided for
inclusion in the Registration Statement to be included in any registration
statement required to be filed under this Registration Rights Agreement.

Section 3.2          Termination. Unless expressly provided otherwise herein, in
addition to the other termination provisions in this Agreement, this Agreement
shall terminate, and have no further force and effect, upon the earliest of:
(a) a written agreement to that effect, signed by all parties hereto, and
(b) the date following the Closing on which the Investors no longer hold any
shares of the Common Stock of the Company; provided that, notwithstanding the
foregoing, Article II shall survive any termination of this Agreement until the
specific provisions thereof terminate in accordance with their express terms.

 

14



--------------------------------------------------------------------------------

Section 3.3          Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission and
electronic mail transmission (“Email”), so long as a receipt of such Email is
requested and received) and shall be given:

If to the Company:

Athenex, Inc.

Conventus Building

1001 Main Street, Suite 600

Buffalo, NY 14203

Attn: Teresa Bair, Vice President, Legal Affairs & Corporate Development

Email: tbair@athenex.com

Facsimile: 716-800-6818

with a copy to:

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, New York 14604

Attn: Alexander R. McClean

Facsimile: 585-232-6500

E-mail: amcclean@hselaw.com

If to any Investor, to its address set forth on Schedule 3.3.

A party may change or supplement the addresses given above, or designate
additional addresses, for the purposes of this Section 3.3 by giving the other
parties written notice of the new address in the manner set forth above.

Section 3.4          Entire Agreement. This Agreement and the other Transaction
Documents, together with all the schedules and exhibits hereto and thereto and
the certificates and other written instruments delivered in connection therewith
from time to time on and following the date hereof, constitute and contain the
entire agreement and understanding of the parties with respect to the subject
matter hereof and thereof, and supersedes any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
parties respecting the subject matter hereof and thereof. Each party expressly
represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement
and the other Transaction Documents.

Section 3.5          Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflict of law principles.

Section 3.6          Dispute Resolution. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement

 

15



--------------------------------------------------------------------------------

and the transactions contemplated hereby. Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
To the extent that the Company has or hereafter may acquire any immunity (on the
grounds of sovereignty or otherwise) from the jurisdiction of any court or from
any legal process with respect to itself or its property, the Company
irrevocably waives, to the fullest extent permitted by law, such immunity in
respect of any such suit, action or proceeding. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 3.7          Severability. If any provision of this Agreement is found
to be invalid or unenforceable, then such provision shall be construed, to the
extent feasible, so as to render the provision enforceable and to provide for
the consummation of the transactions contemplated hereby on substantially the
same terms as originally set forth herein, and if no feasible interpretation
would save such provision, it shall be severed from the remainder of this
Agreement, which shall remain in full force and effect unless the severed
provision is essential to the rights or benefits intended by the parties. In
such event, the parties shall use commercially reasonable efforts to negotiate,
in good faith, a substitute, valid and enforceable provision or agreement, which
most nearly effects the parties’ intent in entering into this Agreement.

Section 3.8          Assignments and Transfers; No Third Party Beneficiaries.
Except as otherwise provided herein, this Agreement and the rights and
obligations of the Company and the Investors hereunder shall inure to the
benefit of, and be binding upon, their respective successors and permitted
assigns and legal representatives, but shall not otherwise be for the benefit of
any third party. Except in the case of a Permitted Transfer effected in
accordance with Section 2.3, no Investor may assign any of its rights under this
Agreement without the prior written consent of the Company; provided, however,
that it shall be a condition precedent to the assignment of any of the
aforementioned rights of the Investors that any transferee in a Permitted
Transfer or any other Person to which the Company has consented to the transfer
of such rights shall execute and deliver to the Company and such Investor a Deed
of Adherence (in the same form and substance as set out in Exhibit B hereto);
and provided further, such transfer shall be subject to any additional
requirements of applicable law or otherwise contained herein.

Section 3.9          Construction. Each of the parties hereto has participated
in the drafting and negotiation of this Agreement. If an ambiguity or question
of intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties hereto and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

Section 3.10          Counterparts. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto. A facsimile or “PDF” signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original.

Section 3.11          Aggregation of Shares. All Securities held or acquired by
an Investor and/or its Permitted Transferees shall be aggregated together for
the purpose of determining the availability of any rights of such Investor under
this Agreement.

Section 3.12          Specific Performance. The parties hereto acknowledge and
agree irreparable harm may occur for which money damages would not be an
adequate remedy in the event that any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, in addition to any other remedies at
law or in equity, the parties to this Agreement shall be entitled to injunction
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement without posting any bond or other undertaking.

Section 3.13          Amendment; Waiver. This Agreement may be amended, modified
or supplemented only by a written instrument duly executed by all the parties
hereto. The observance of any provision in this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by the written consent of the party against whom such waiver is to be
effective. Any amendment or waiver effected in accordance with this Section 3.13
shall be binding upon the parties hereto and their respective successors and
assigns. It is agreed that no delay or omission to exercise any right, power or
remedy accruing to any party, upon any breach, default or noncompliance by
another party under this Agreement, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring.

Section 3.14          Public Announcements. Without limiting any other provision
of this Agreement, the parties hereto, to the extent permitted by applicable
law, will consult with each other before issuance, and provide each other the
opportunity to review, comment upon and agree on any press release or public
statement with respect to this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby and the ongoing business
relationship among the parties. The parties hereto will not issue any such press
release or make any such public statement without the prior written consent of
the other party, except as may be required by law or any listing agreement with
or requirement of the Nasdaq or any other applicable securities exchange,
provided that the disclosing party shall, to the extent permitted by applicable
law or any listing agreement with or requirement of the Nasdaq or any other
applicable securities exchange, and if reasonably practicable, inform the other
parties about the disclosure to be made pursuant to such requirements prior to
the disclosure.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

 

ATHENEX, INC. By:                                                            
Name:   Johnson Y.N. Lau Title:   Chief Executive Officer and   Board Chairman

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

 

By:  

 

  Name:   Title: By:  

 

  Name:   Title: By:  

 

  Name:   Title: By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE 3.3

ADDRESSES FOR NOTICES TO INVESTORS

 

(a)

Notices to [●]:

[●]

Attn: [●]

Facsimile: [●]

Email: [●]

with a copy (which shall not constitute notice) to:

[●]

Attn: [●]

Facsimile: [●]

Email: [●]

 

(b)

Notices to [●]:

[●]

Attn: [●]

Facsimile: [●]

Email: [●]

with a copy (which shall not constitute notice) to:

[●]

Attn: [●]

Facsimile: [●]

Email: [●]

 

(c)

Notices to [●]:

[●]

Attn: [●]

Facsimile: [●]

Email: [●]

with a copy (which shall not constitute notice) to:

[●]

Attn: [●]

Facsimile: [●]

Email: [●]



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  –

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  –

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  –

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  –

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  –

privately negotiated transactions;

 

  –

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the Commission;

 

  –

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  –

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  –

the in-kind distribution of the Shares by an investment fund to its limited
partners, members or other equity holders;

 

  –

a combination of any such methods of sale; and



--------------------------------------------------------------------------------

  –

any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. To the extent
permitted by applicable securities laws, the selling stockholders may also sell
shares of our common stock short and deliver these securities to close out their
short positions, or loan or pledge the common stock to broker-dealers that in
turn may sell these securities. The selling stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
that they meet the criteria and conform to the requirements of that rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer



--------------------------------------------------------------------------------

will be set forth in an accompanying prospectus supplement or, if appropriate, a
post-effective amendment to the registration statement that includes this
prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which all of the shares may be sold without restriction pursuant to Rule 144
of the Securities Act, include sales by persons deemed to be “affiliates” of the
Company at the time of the sale or within the three month period prior to such
sale.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DEED OF ADHERENCE

THIS DEED is made the      day of        20[  ] by [  ] of [  ] (the “Permitted
Transferee”) and is supplemental to the Registration Rights Agreement dated [•],
2019 made among Athenex, Inc. (the “Company”), and certain Investors (such
agreement as amended, restated or supplemented from time to time, the
“Registration Rights Agreement”).

WITNESSETH as follows:

The Permitted Transferee confirms that it has been provided with a copy of the
Registration Rights Agreement and all amendments, restatements and supplements
thereto and hereby covenants with each of the parties to the Registration Rights
Agreement from time to time to observe, perform and be bound by all the terms
and conditions of the Registration Rights Agreement which are capable of
applying to the Permitted Transferee to the intent and effect that the Permitted
Transferee shall be deemed as and with effect from the date hereof to be a party
to the Registration Rights Agreement and to be subject to the obligations
thereof.

The address and facsimile number at which notices are to be served on the
Permitted Transferee under the Registration Rights Agreement and the person for
whose attention notices are to be addressed are as follows:

[to insert contact details]

Words and expressions defined in the Registration Rights Agreement shall have
the same meaning in this Deed. This Deed shall be governed by and construed in
accordance with the laws of the State of New York.

This Deed shall take effect as a deed poll for the benefit of the Company, the
Investors (as defined in the Registration Rights Agreement), and any other
parties to the Registration Rights Agreement.

IN WITNESS whereof the Permitted Transferee has executed this Deed the day and
year first above written.

THE COMMON SEAL of [  ].

 

was hereunto affixed                ) in the presence of:                     )

 

(Director)

 

(Director/Secretary)